Case: 13-30785   Document: 00512707638   Page: 1   Date Filed: 07/22/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 13-30785
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 22, 2014
PAUL PIRO,                                                        Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellant
v.

NEXSTAR BROADCASTING, INCORPORATED;
GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,

                                         Defendants-Appellees


                              No. 13-30832
                            Summary Calendar


PAUL PIRO,

                                         Plaintiff-Appellee,
v.

GUARDIAN LIFE INSURANCE COMPANY OF AMERICA;
NEXSTAR BROADCASTING, INCORPORATED,

                                         Defendants-Appellants



                Appeals from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 3:11-CV-2049
     Case: 13-30785      Document: 00512707638         Page: 2    Date Filed: 07/22/2014



                             No. 13-30785 c/w 13-30832
Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2